                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


  UNITED STATES OF AMERICA                  )
                                            )
  vs.                                       )      Case No. 3-13-cr-154
                                            )      JUDGE VARLAN
  DENNIS DEWAYNE PLEMONS                    )


                                 SENTENCING MEMORANDUM

         Comes counsel for defendant Dennis Dewayne Plemons who files this sentencing

  memorandum:

         Mr. Plemons requests a sentence at the bottom of the guideline range determined

  by the Court at the hearing.

         Mr. Plemons has filed an objection to the Presentence Investigation Report and has

  argued that he should not be sentenced as an arm ed career criminal. If the Court

  overrules that objection, the sentencing guideline range is enhanced from 84-105 months

  to 168-210 months which is limited by statute to 180-210 months.

         Mr. Plemons has recently been sent by the Bureau of Prisons to the Midway

  Rehabilitation Center. His last sentence of 92 months was to be completed in early

  November. Mr. Plemons and his family have known that his sentence would be reversed

  and that he would be resentenced for a number of months. Prior to the Supreme Court’s

  reversal in United States v. Stitt, Mr. Plemons was able to plan for a return to his family

  and to plans for a more stable life.

         Mr. Plemons grandparents, who are now 95 and 89 years of age, still reside in

  Roane County. They continue to state to the Court that Mr. Plemons has a place to stay

  with them. They could benefit greatly from whatever time he could spend at the farm.

  There is a great deal of manual work necessary to maintain the family property and they

Case 3:13-cr-00154-TAV-HBG Document 87 Filed 09/14/20 Page 1 of 2 PageID #: 1757
  have only one daughter who is able to help at this point.

         Mr. Plemons has a long history of mental health issues. He has stayed on

  prescribed medication while incarcerated. A psychiatrist recently changed his medications

  and the changes appear to have worked favorably. His mental health conditions have

  been stable for several years. Mr. Plemons also deals with physical problems. He has

  diabetes and high blood pressure which have to be constantly monitored. He would

  benefit from being placed in a medical facility and requests a recommendation to either

  FMC Butner or FMC Lexington.

         If Mr. Plemons is to be sentenced as an armed career criminal, the mandatory

  minimum sentence does not represent a bottom of the guideline sentence but rather a

  sentence 12 months higher than the bottom of the guidelines. Further, the armed career

  criminal guideline range is roughly double the non-armed career criminal guideline range.

         At this point in his case, Mr. Plemons presents as a man who has made changes to

  his outlook and his ability to relate to others. His hope of regaining and improving a life

  outside of prison may be closing for the present, but he has learned from the process.

  The minimum mandatory armed career criminal sentence is certainly lengthy and a

  sentence any longer will not serve any of the purposes of the factors set forth at 18 U.S.C.

  § 3553(a).

         Respectfully submitted this 14th day of September, 2020.

                                            FEDERAL DEFENDER SERVICES
                                            OF EASTERN TENNESSEE, INC.


                                                        s/ Jonathan A. Moffatt
                                                    Jonathan A. Moffatt No. 18137
                                                    800 S. Gay Street, Suite 2400
                                                    Knoxville, TN 37929
                                                    (865) 637-7979

                                                2

Case 3:13-cr-00154-TAV-HBG Document 87 Filed 09/14/20 Page 2 of 2 PageID #: 1758
